Citation Nr: 0106741	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-03 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death.  

2. Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
1991).

3.  Whether a notice of disagreement as to the issues of 
entitlement to death pension and entitlement to accrued 
benefits was timely filed.  


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The appellant's spouse had recognized service in the New 
Philippine Scouts from May 1946 to March 1949.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
appellant is the veteran's surviving spouse.  


REMAND

In an October 1998 rating decision, the RO denied entitlement 
to death pension and entitlement to accrued benefits.  The RO 
letter dated November 19, 1998 notified the appellant of the 
decision.  In her December 1998 letter responding to the 
notice she discussed the decision and asserted that she met 
the requirements for death benefits.  The letter mentioned 
the notice letter by date and the appellant's comments were 
not limited to DIC.  By any reasonable reading, this letter 
met the essential elements of a valid notice of disagreement.  
Special wording is not required and by its terms it may be 
reasonably construed as disagreement with the October 1998 
rating decision and a desire for appellate review.  38 C.F.R. 
§ 20.201.

Since the appellant has filed a timely notice of 
disagreement, the failure to issue a statement of the case in 
such circumstances is a procedural defect requiring a remand.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  However, before the issue is 
returned to the Board it must be perfected by filing a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); 38 C.F.R. §§ 20.200, 20.201, 20.300. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In a July 1998 statement in support of her claim, the 
appellant reported that as a result of service between 1947 
and 1949, the veteran suffered from typhoid fever, cholera, 
pulmonary tuberculosis (PTB), dizziness, a kidney condition 
and general weakness, and was treated at the 10th General 
Station Hospital and the 37th Station Hospital.  She 
indicated that he was discharged from service as a result of 
the above conditions.  

The available service medical records do not include a 
diagnosis of a cardiorespiratory condition or of heart 
disease.  The April 1946 entrance examination indicates that 
the veteran was in good health at entry into active service.  
Physical examination revealed that his cardiovascular system 
and lungs were normal.  The March 1949 medical separation 
examination indicates that there were no pertinent 
significant defects or diagnoses.  Physical examination of 
the lungs, chest, and heart disclosed no significant 
abnormalities.  

VA records of hospitalization reflect that the veteran was 
diagnosed with pulmonary tuberculosis and emphysema in 1971.  
A private treatment record shows that in April 1986 the 
veteran's was diagnosed as far advanced.  

The official records show that the veteran died on July [redacted], 
1987.  The immediate cause of death was listed as 
cardiorespiratory arrest and the antecedent cause of death is 
listed as atherosclerotic heart disease.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  The RO should issue a statement of 
the case covering the issues of 
entitlement to death pension and 
entitlement to accrued benefits.  The 
appellant should be advised of the 
requirements necessary to perfect a 
timely appeal.

If any benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until she is notified by the RO

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



